Opinion issued March 14, 2013




                                      In The

                                Court of Appeals
                                     For The

                         First District of Texas
                          ————————————
                                NO. 01-13-00191-CV
                          ———————————
IN RE AOCO OPERATING, LLC, AOCO OPERATING MANAGEMENT,
   INC., STAN DECKER, JOHN DECKER, AND DECKER ENERGY
                  INVESTMENTS, LP, Relators



           Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

      Relators, AOCO Operating, LLC, AOCO Operating Management, Inc., Stan

Decker, John Decker, and Decker Energy Investments, LP, have filed a motion for

emergency stay of the underlying proceedings, seeking to stay the trial court’s

order compelling arbitration.    Relators have also filed a petition for writ of

mandamus challenging the trial court’s January 23, 2013 order denying their
motion to transfer venue and January 23, 2013 order granting real party in interest,

Juno Energy, LLC’s, motion to abate and compel arbitration. 1

      We deny the petition for writ of mandamus.         All pending motions are

denied.

                                 PER CURIUM

Panel consists of Justices Jennings, Bland, and Massengale.




1
      The underlying case is Juno Energy, LLC v. AOCO Operating LLC, AOCO
      Operating Management, Inc., Stan Decker, John Decker, and Decker Energy
      Investments, LP, No. 2012-56268, in the 164th District Court of Harris County,
      Texas, the Honorable Alexandra Smoots-Hogan presiding.
                                         2